DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3 and 6, the expressions “the other end” (both occurrences) are not clear without a prior reference to “a first end” or “one end”.  Further, the expressions “the other end” also lack antecedent basis.
In claim 12, last paragraph, the expression “a plurality of piers that are arranged at a lower end of a fluid tank …” appears to the inconsistent with the present invention, wherein, as shown in Fig. 1 of the instant drawings, each pier 40 is configured to support a fluid tank 30 instead of a plurality of piers configured to support a single fluid tank. Proper connection is required.
Claim 4 is also indefinite because it depends from an indefinite base claim.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeGeorge (US 2013/0327412).

Regarding instant claims 5-6, consider the structure of DeGeorge, wherein there is a packing portion in the coupling region configured by O-ring fitting 224.
Regarding instant claim 7, consider sensor 532 in the structure of DeGeorge.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge (US 2013/0327412).
DeGeorge is applied above.
	Regarding the instant claimed opening for introducing fluid being at a region of an upper portion, as recited in instant claim 9, it is noted that the opening at 106 in the structure of DeGeorge is located at a region of a lower portion instead of at a region of an upper portion, as claimed. However, such a difference is merely an obvious matter of design choice because such difference in location is not deemed to have a significant effect on the function/operation of the structure of DeGeorge. Therefore, as an obvious matter of design choice, it would have been obvious to one of ordinary skill in the art to alternatively locate the air input opening in the structure of DeGeorge at an upper region  for perform the same expected function thereof, wherein such change in the location of the air input opening is not deemed to be critical to the function/operation of the structure of DeGeorge.
Regarding the instant claimed fluid being at least one fine particles and short fibers (claim 10), it is noted that there is nothing in structure of DeGeorge that requires the fluid (i.e., air) pumped into the tank/housing to be purified. Therefore, upon constructing the structure of DeGeorge, it would have been obvious to one of ordinary skill in the art to use non-purified fluid/air (such as in a non-purified environment in which the air may include fine dust particles) for achieving low construction and operation costs. 
.
Claim 12 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge (US 2013/0327412) in view of Zur (US 4,181,995).
DeGeorge is applied above.
Zur discloses a supporting pier structure configured to support a structure above ground, wherein the supporting pier structure includes pier 1 to support horizontal structures 5, 6 at the joint connection location thereof. In view of Zur, it would have been obvious to one of ordinary skill in the art to further provide supporting pier structures, similar to that taught by Zur, in the structure of DeGeorge for supporting the tube structure at the joint locations of the tubes, in a manner similar to that taught by Zur, to achieve a stable support; wherein, the use of such supporting pier structures in the structure of DeGeorge, as modified, is considered to allow the more efficient use of the ground space and to avoid potential obstructions at ground levels. The structure of DeGeorge, as modified, is considered to include a pier arranged at lower end of a fluid tank because the fluid tank of the structure of DeGeorge, as modified, is also provided at the joint location between the first and section tubes.   
Claims 2-4 (3-4 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGeorge (US 2013/0327412) in view of Tibbitts (US 8,132,780).
DeGeorge is applied above.

Regarding the instant claimed coupling margin recited in instant claim 4, consider Fig. 2 of Tibbitts, wherein there are horizontal gaps at both sides of the seal assembly located between the female and male connection portions of the first and second tubes, and wherein such horizontal gaps are considered to provide a couple margin capable as recited in instant claim 4. The structure of DeGeorge, as modified, is considered to include similar features of Tibbitts. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris (US 5,918,914) discloses a tube connection configuration. Kemp (US 5,170,659) discloses a fluid leakage detection configuration. Baker (US 5,461,904) discloses a leak detection means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617